COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Minerva Rodriguez Tristan v. The State of Texas

Appellate case number:    01-19-01017-CR & 01-19-01018-CR

Trial court case number: 2243064 & 2243065

Trial court:              County Court at Law No. 7 of Harris County

         The trial court clerk is ORDERED to file a supplemental clerk’s record containing (1) the
Order on Motion For New Trial signed March 12, 2021 (image no. 94809496). See TEX. R. APP.
P. 34.5(c)(1). If the aforementioned Order on Motion for New Trial does not exist, the clerk is
ORDERED to notify this Court of said fact in writing. The supplemental clerk’s record shall be
filed in this Court within 15 days of this order.


       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ____October 13, 2022____